DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, 10, 13-15, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are broadly drawn to:
A bacterial composition comprising:
an isolated, non-pathogenic, hydrogen peroxide producing bacterial species or strain selected from a hydrogen peroxide-producing viridans Streptococci species or strain; a hydrogen peroxide producing Lactobacillus species or strain, a hydrogen peroxide producing Lactococcus species or strain; a hydrogen peroxide producing Pediococcus species or strain, and a hydrogen peroxide producing Leuconostoc species or strain in an amount sufficient to generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment;



a single metabolizable carbon source.As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention (Step 1: YES).
The instant claims require an “isolated, non-pathogenic, hydrogen peroxide producing bacterial species or strain.” This would reasonably encompass bacteria that naturally occur in the oral cavity of an individual, such as an isolated stains of Streptococcus oralis and S. uberis. The instant specification evidences “Streptococcus oralis (previously known as S. sanguis Type II) and S. uberis are important components in maintaining the normal, healthy balance of microorganisms that comprise the periodontal flora.” (¶ 0017).
The instant claims further require “a genetically modified lactate dehydrogenase (LDH)-deficient streptococcus.” In this regard, the instant specification evidences “[n]aturally-occurring, spontaneous LDH-deficient strains of mutans streptococcus can be used in a composition of the invention.” (¶ 0023). Indeed, the instant specification further evidences “[s]pontaneous LDH-deficient mutants occur at the rate of approximately 10-5 frequency.” (¶ 0022). 
It is noted the instant claims require “a genetically modified lactate dehydrogenase (LDH)-deficient streptococcus.” However, a genetically modified LDH-deficient streptococcus would be structurally and functionally indistinguishable from a naturally occurring LDH-deficient streptococcus. A genetically modified LDH-deficient streptococcus would not possess any markedly different characteristics when compared to a naturally occurring LDH-deficient streptococcus; i.e., both would be identically LDH-deficient.
The instant claims also require a single metabolizable carbon source, which would reasonably encompass, e.g., naturally occurring carbohydrates such as dextrose, glucose, etc. Streptococcus, which would include both hydrogen peroxide-producing viridans Streptococci and LDH-deficient S. mutans, is glucose. (Column 3, lines 15-19). Moreover, Thompson (Glucose-MOTM 2007, http://www.chm.bris.ac.uk/motm/glucose/glucosejm.htm (Accessed 07/15/2020), prior art of record) evidences dextrose is D-glucose, i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks).
The dependent claims recite additional components that encompass naturally occurring compounds such as carriers (e.g., water), solutions (e.g., water), nutritional supplements (e.g., vitamins, amino acids, etc.) and flavoring (e.g., glucose). As such, the instant claims are drawn to a judicial exception in the form a natural phenomenon; i.e., naturally occurring bacteria and carbon sources formulated with naturally occurring compounds such as water, sugars, and amino acids (Step 2A, Prong I: YES).
The instant claims are drawn solely to a judicial expectation, and not a method of using the exception. As such, the judicial exception is not integrated into a practical application (Step 2A, Prong II: NO).
As discussed above, the instant claims are drawn solely to a judicial exception in the form of a natural combination of naturally occurring bacteria and natural compounds (sugar, water, etc.). As such, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (STEP 2B: NO).
Taken together, the instant claims do not constitute patent eligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al (US 2006/0246015, IDS-US) in view of Hillman et al (US 4,454,109, IDS-US, hereinafter Hillman2) and Park et al (US 5,496,726, prior art of record).
For purposes of this Action, the term “genetically modified” was interpreted herein to be limited to hand-of-man manipulations of bacteria using, e.g., chemical or physical mutagenesis techniques, and not naturally-occurring LDH-deficient mutants. Instant claim 28 recites the transitional phrase “consisting essentially of.” The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). However, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See MPEP § 2111.03(III).
 Here, nothing in the instant specification or claims reasonably provide a clear indication of the basic and novel characteristics of the claimed invention. The instant specification merely discloses “in each instance herein any of the terms ‘comprising’, ‘consisting essentially of,’ and ‘consisting of’ may be replaced with either of the other two terms.” (¶ 0055 as published). As such, for purposes of searching and applying prior art, the transitional phrase “consisting See MPEP § 2111.03(I). 
Hillman teaches a bacterial composition comprising one or more isolated Streptococcus
oralis strains and/or one or more S. uberis strains combined with one or more isolated mutans Streptococcus strains, e.g., S. mutans, that are lactate dehydrogenase-deficient. (Abstract; ¶¶ 0007, 0019, and 0036). As evidenced by the instant specification, viridans Streptococci species include S. oralis and S. uberis. (¶ 0014). As further evidenced by instant specification, S. oralis and S. uberis transiently attach or adhere to a tooth surface. (¶ 0014).
Hillman teaches the S. oralis stains include ATCC 35037, ATCC 55229, ATCC 700233, ATCC 700234, ATC 981, KJ3 and KJ3sm. (¶ 0017). Hillman further teaches the S. uberis strains include ATCC 13386, ATCC 13387, ATCC 19435, ATCC 27958, ATCC 35648, ATCC 700407, ATCC 9927, strain KJ2 or strain KJ2sm. (¶ 0018). Hillman teaches S. oralis and S. uberis are important components in maintaining the normal, healthy balance of microorganisms that compose the periodontal flora. (¶ 0017). Moreover, the instant specification discloses the use of identical strains. (¶¶ 0017-0018). As such, absent evidence to the contrary, S. oralis and S. uberisi, as taught by Hillman, were understood to be non-pathogenic, i.e., generally recognized as safe (GRAS). 
Hillman teaches the bacterial composition further comprises a carrier such as a liquid or gel. (¶¶ 0007 and 0031). Hillman further teaches the carrier can also be comprised of liquid or gel-based materials for formulations into liquid, gel, and chewing gum forms. (¶ 0031).
Hillman teaches the bacterial composition can further comprise nutrient supplements such as vitamins, mineral, amino acids, carbohydrates, and lipids. (¶ 0034). Hillman teaches the bacterial composition can also comprise flavorings. (¶ 0032). Hillman also teaches the bacteria in 
The reference does not explicitly teach the bacterial composition comprises a single metabolizable carbon source. However, it would have been obvious at the time of filing to add a single metabolizable carbon source to the bacterial composition taught by Hillman because Hillman2 teaches bacteria for treating periodontosis, such as S. oralis, can be formulated for oral administration as composition comprising 0.5% glucose. (Abstract; column 2, lines 9-17). Likewise, Park teaches the preferred carbon source for Streptococcus is glucose. (Column 3, lines 15-19). One of ordinary skill in the art would have been motivated to modify Hillman in view of Hillman2 and Park in order to advantageously provide a source of nutrition/energy for the bacteria taught by Hillman with a reasonable expectation of success.  
As discussed above, Park teaches the preferred carbon source for Streptococcus is glucose. Moreover, the instant specification discloses the carbon source can be glucose. (¶¶ 0029 as published). As such, absent evidence to the contrary, the glucose taught by Hillman2 and Park would be metabolizable by both the isolated, non-pathogenic, hydrogen peroxide producing bacterial species or strain and the genetically modified LDH-deficient streptococcus.
Instant claims 1 and 28, as amended, require the bacterial species or strain to be in the composition “in an amount sufficient to generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment.” As discussed above, Hillman teaches hydrogen peroxide-producing viridans Streptococci species such as S. oralis and S. uberis. Hillman further teaches:
S. oralis produces hydrogen peroxide, which can inhibit periodontal pathogens such as Actinobacillus actinomycetemcomitans (Aa), Bacteroides forsythus, and P. intermedia.  S. oralis and S. uberis can be useful in the maintenance of oral health. (¶ 0017).

Likewise Hillman2 teaches bacteria viridans Streptococci species, e.g., S. uberis, generate hydrogen peroxide to inhibit the establishment and growth of Actinobacillus actinomycetemcomitans in the oral cavity. (Abstract; column 6, lines 13-20). 
As such, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman, Hillman2, and Park as applied to claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 above, and further in view of Sagel  et al (US 5,894,017, prior art of record).
As discussed above, claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 were rendered obvious by the teachings of Hillman, Hillman2, and Park. The references do not explicitly teach the carrier is configured as a flexible strip. However, it would have been obvious at the time of filing to utilize a flexible strip as a carrier for the bacterial composition taught by Hillman, Hillman2, and Park See column 3, lines 5-66). 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman, Hillman2, and Park as applied to claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 above, and further in view of Thompson (Glucose-MOTM 2007, http://www.chm.bris.ac.uk/motm/glucose/glucosejm.htm (Accessed 07/15/2020), prior art of record) and Hardy Diagnostics (CRITERION DEXTROSE (GLUCOSE) 1996, https://catalog.hardydiagnostics.com/cp_prod/Content/hugo/CRITN-DextroseGlucose.html (Accessed 07/15/2020), prior art of record). 
As discussed above, claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 were rendered obvious by the teachings of Hillman, Hillman2, and Park. Instant claims 27 and 29 require the single metabolizable carbon source to be dextrose. Thompson teaches dextrose is D-glucose, i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks). In this regard, Hardy Diagnostics teaches “Dextrose (Glucose) is chemically pure monosaccharide. It is added to culture media as a source of energy for bacteria and for the determination of fermentation reactions.” (Page 1). 
As such, one of ordinary skill in the art would have been motivated to specifically select the naturally occurring isomer of glucose, i.e., dextrose, as the single metabolizable carbon 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,931,892 in view of Hillman2 and Park; claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,931,892 in view of Hillman2, Park, and Sagel; and claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,931,892 in view of Hillman2, Park, Thompson, and Hardy Diagnostics. 
The conflicting claims are drawn to overlapping bacterial compositions and methods of using the bacterial compositions. More particularly, the conflicting claims are drawn to overlapping bacterial compositions comprising LDH-deficient strains such as Streptococcus mutans as well as non-pathogenic, hydrogen peroxide-producing bacterial species such as Streptococcus oralis and/or Streptococcus uberis.
The conflicting claims do not recite the bacterial composition comprises a single metabolizable carbon source. However, it would have been obvious at the time of filing to add a S. oralis, can be formulated for oral administration as a composition comprising 0.5% glucose. (Column 2, lines 9-17). Likewise, Park teaches the preferred carbon source for Streptococcus is glucose. (Column 3, lines 15-19). One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Hillman2 and Park in order to advantageously provide a source of nutrition/energy for the bacteria with a reasonable expectation of success.  
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The conflicting claims, Hillman2, and Park do not recite a flexible strip. However, it would have been obvious at the time of filing to utilize a flexible strip as a carrier for the bacterial composition of the conflicting claims because Sagel teaches flexible strips were useful carriers to deliver oral therapeutic compounds. (Abstract; Figures 1-8). One of ordinary skill in the art would have been motivated to use a flexible strip as a carrier for the bacterial composition of the conflicting claims in order to advantageously retain the bacterial composition in the oral cavity. (See column 3, lines 5-66).
i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks). In this regard, Hardy Diagnostics teaches “Dextrose (Glucose) is chemically pure monosaccharide. It is added to culture media as a source of energy for bacteria and for the determination of fermentation reactions.” (Page 1). 
As such, one of ordinary skill in the art would have been motivated to specifically select the naturally occurring isomer of glucose, i.e., dextrose, as the single metabolizable carbon source in the composition of the conflicting with a reasonable expectation of success.   
Claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,865,156 in view of Hillman2 and Park; claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,865,156 in view of Hillman2, Park, and Sagel; and claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,865,156 in view of Hillman2, Park, Thompson, and Hardy Diagnostics. 
The conflicting claims are drawn to overlapping bacterial compositions and methods of using the bacterial compositions. More particularly, the conflicting claims are drawn to overlapping bacterial compositions comprising LDH-deficient strains such as Streptococcus mutans as well as non-pathogenic, hydrogen peroxide-producing bacterial species such as Streptococcus oralis and/or Streptococcus uberis.
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The conflicting claims do not recite the bacterial composition comprises a single metabolizable carbon source. However, it would have been obvious at the time of filing to add a single metabolizable carbon source to the bacterial composition of the conflicting claims because Hillman2 teaches bacteria for treating periodontosis, such as S. oralis, can be formulated for oral administration as a composition comprising 0.5% glucose. (Column 2, lines 9-17). Likewise, Park teaches the preferred carbon source for Streptococcus is glucose. (Column 3, lines 15-19). One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Hillman2 and Park in order to advantageously provide a source of nutrition/energy for the bacteria with a reasonable expectation of success.  
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The conflicting claims, Hillman2, and Park do not recite a flexible strip. However, it would have been obvious at the time of filing to utilize a flexible strip as a carrier for the bacterial composition of the conflicting claims because Sagel teaches flexible strips were useful carriers to deliver oral therapeutic compounds. (Abstract; Figures 1-8). One of ordinary skill in the art would have been motivated to use a flexible strip as a carrier for the bacterial composition of the conflicting claims in order to advantageously retain the bacterial composition in the oral cavity. (See column 3, lines 5-66).
Instant claims 27 and 29 require the single metabolizable carbon source to be dextrose. Thompson teaches dextrose is D-glucose, i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks). In this regard, Hardy Diagnostics teaches “Dextrose (Glucose) is chemically pure monosaccharide. It is added to culture media as a source of energy for bacteria and for the determination of fermentation reactions.” (Page 1). 
As such, one of ordinary skill in the art would have been motivated to specifically select the naturally occurring isomer of glucose, i.e., dextrose, as the single metabolizable carbon source in the composition of the conflicting with a reasonable expectation of success.   
Claims 1-5, 8, 10-11, 13-15, 20-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,636,196 in view of Hillman2 and Park; and claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,636,196 in view of Hillman2, Park, Thompson, and Hardy Diagnostics. 

The conflicting claims do not recite the bacterial composition comprises a single metabolizable carbon source. However, it would have been obvious at the time of filing to add a single metabolizable carbon source to the bacterial composition of the conflicting claims because Hillman2 teaches oral probiotics, such as S. oralis, can be formulated for oral administration as a composition comprising 0.5% glucose. (Column 2, lines 9-17). Likewise, Park teaches the preferred carbon source for Streptococcus is glucose. (Column 3, lines 15-19). One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Hillman2 and Park in order to advantageously provide a source of nutrition/energy for the bacteria with a reasonable expectation of success.  
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks). In this regard, Hardy Diagnostics teaches “Dextrose (Glucose) is chemically pure monosaccharide. It is added to culture media as a source of energy for bacteria and for the determination of fermentation reactions.” (Page 1). 
As such, one of ordinary skill in the art would have been motivated to specifically select the naturally occurring isomer of glucose, i.e., dextrose, as the single metabolizable carbon source in the composition of the conflicting with a reasonable expectation of success.   
Claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,962,330 in view of Hillman2 and Park; claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,962,330 in view of Hillman2, Park, and Sagel; and claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,962,330 in view of Hillman2, Park, Thompson, and Hardy Diagnostics. 
The conflicting claims are drawn to overlapping bacterial compositions and methods of using the bacterial composition. More particularly, the conflicting claims are drawn to overlapping bacterial compositions comprising LDH-deficient strains such as Streptococcus mutans as well as non-pathogenic, hydrogen peroxide-producing bacterial species such as Streptococcus oralis and/or Streptococcus uberis.
The conflicting claims do not recite the bacterial composition comprises a single metabolizable carbon source. However, it would have been obvious at the time of filing to add a single metabolizable carbon source to the bacterial composition of the conflicting claims because S. oralis, can be formulated for oral administration as a composition comprising 0.5% glucose. (Column 2, lines 9-17). Likewise, Park teaches the preferred carbon source for Streptococcus is glucose. (Column 3, lines 15-19). One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Hillman2 and Park in order to advantageously provide a source of nutrition/energy for the bacteria with a reasonable expectation of success.  
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The conflicting claims, Hillman2, and Park do not recite a flexible strip. However, it would have been obvious at the time of filing to utilize a flexible strip as a carrier for the bacterial composition of the conflicting claims because Sagel teaches flexible strips were useful carriers to deliver oral therapeutic compounds. (Abstract; Figures 1-8). One of ordinary skill in the art would have been motivated to use a flexible strip as a carrier for the bacterial composition of the conflicting claims in order to advantageously retain the bacterial composition in the oral cavity. (See column 3, lines 5-66).
i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks). In this regard, Hardy Diagnostics teaches “Dextrose (Glucose) is chemically pure monosaccharide. It is added to culture media as a source of energy for bacteria and for the determination of fermentation reactions.” (Page 1). 
As such, one of ordinary skill in the art would have been motivated to specifically select the naturally occurring isomer of glucose, i.e., dextrose, as the single metabolizable carbon source in the composition of the conflicting with a reasonable expectation of success.   
Claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,688,038 in view of Hillman2 and Park; claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over 1-11 of U.S. Patent No. 10,688,038 in view of Hillman2, Park, and Sagel; and claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-11 of U.S. Patent No. 10,688,038 in view of Hillman2, Park, Thompson, and Hardy Diagnostics. 
The conflicting claims are drawn to overlapping bacterial compositions. More particularly, the conflicting claims are drawn to overlapping bacterial compositions comprising LDH-deficient strains such as Streptococcus mutans as well as non-pathogenic, hydrogen peroxide-producing bacterial species such as Streptococcus oralis and/or Streptococcus uberis.
The conflicting claims do not recite the bacterial composition comprises a single metabolizable carbon source. However, it would have been obvious at the time of filing to add a single metabolizable carbon source to the bacterial composition of the conflicting claims because Hillman2 teaches bacteria for treating periodontosis, such as S. oralis, can be formulated for oral Streptococcus is glucose. (Column 3, lines 15-19). One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Hillman2 and Park in order to advantageously provide a source of nutrition/energy for the bacteria with a reasonable expectation of success.  
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The conflicting claims, Hillman2, and Park do not recite a flexible strip. However, it would have been obvious at the time of filing to utilize a flexible strip as a carrier for the bacterial composition of the conflicting claims because Sagel teaches flexible strips were useful carriers to deliver oral therapeutic compounds. (Abstract; Figures 1-8). One of ordinary skill in the art would have been motivated to use a flexible strip as a carrier for the bacterial composition of the conflicting claims in order to advantageously retain the bacterial composition in the oral cavity. (See column 3, lines 5-66).
Instant claims 27 and 29 require the single metabolizable carbon source to be dextrose. Thompson teaches dextrose is D-glucose, i.e., the naturally occurring isomer of glucose. (Page 6, 
As such, one of ordinary skill in the art would have been motivated to specifically select the naturally occurring isomer of glucose, i.e., dextrose, as the single metabolizable carbon source in the composition of the conflicting with a reasonable expectation of success.   
Claims 1-5, 8, 10-11, 13-15, 20-26, 28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18 of copending Application No. 15/582,429; and claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18 of copending Application No. 15/582,429 in view of Thompson, and Hardy Diagnostics. This is a provisional nonstatutory double patenting rejection.
The conflicting claims are drawn to a method of treating periodontal disease using overlapping bacterial compositions. The instant specification discloses the utility of the claimed composition is the treatment of periodontal disease. (Abstract). As such, practice of the conflicting method invariably requires the instant composition, and the utility of the instant composition is encompassed by the conflicting method. 
Instant claims 27 and 29 require the single metabolizable carbon source to be dextrose. Thompson teaches dextrose is D-glucose, i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks). In this regard, Hardy Diagnostics teaches “Dextrose (Glucose) is chemically pure monosaccharide. It is added to culture media as a source of energy for bacteria and for the determination of fermentation reactions.” (Page 1). 
i.e., dextrose, as the single metabolizable carbon source in the composition of the conflicting with a reasonable expectation of success. 
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 8, 10, 13-15, 20-26, 28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/909,624 in view of Hillman2 and Park; claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/909,624 in view in view of Hillman2, Park, and Sagel; and claims 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/909,624 in view in view of Hillman2, Park, Thompson, and Hardy Diagnostics. 
The conflicting claims are drawn to overlapping bacterial compositions and methods of using the bacterial composition. More particularly, the conflicting claims are drawn to Streptococcus mutans as well as non-pathogenic, hydrogen peroxide-producing bacterial species such as Streptococcus oralis and/or Streptococcus uberis.
The conflicting claims do not recite the bacterial composition comprises a single metabolizable carbon source. However, it would have been obvious at the time of filing to add a single metabolizable carbon source to the bacterial composition of the conflicting claims because Hillman2 teaches bacteria for treating periodontosis, such as S. oralis, can be formulated for oral administration as a composition comprising 0.5% glucose. (Column 2, lines 9-17). Likewise, Park teaches the preferred carbon source for Streptococcus is glucose. (Column 3, lines 15-19). One of ordinary skill in the art would have been motivated to modify the conflicting claims in view of Hillman2 and Park in order to advantageously provide a source of nutrition/energy for the bacteria with a reasonable expectation of success.  
Moreover, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the optimal amount of bacteria required generate 0.5 mM to 5 mM hydrogen peroxide when introduced into an oral cavity of an individual in need of treatment with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The conflicting claims, Hillman2, and Park do not recite a flexible strip. However, it would have been obvious at the time of filing to utilize a flexible strip as a carrier for the See column 3, lines 5-66).
Instant claims 27 and 29 require the single metabolizable carbon source to be dextrose. Thompson teaches dextrose is D-glucose, i.e., the naturally occurring isomer of glucose. (Page 6, Energy Tablets and Drinks). In this regard, Hardy Diagnostics teaches “Dextrose (Glucose) is chemically pure monosaccharide. It is added to culture media as a source of energy for bacteria and for the determination of fermentation reactions.” (Page 1). 
As such, one of ordinary skill in the art would have been motivated to specifically select the naturally occurring isomer of glucose, i.e., dextrose, as the single metabolizable carbon source in the composition of the conflicting with a reasonable expectation of success.   
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments filed 03/08/2021 have been fully considered but they are not persuasive. On pages 7-8 of the Response, Applicant cites to Feuerstein et al. (JAC, 57:872-876 (2006)), and urges “that application of 0.3 mM hydrogen peroxide (H2O2) inhibits growth of S. mutans (see Control condition at 0.3 mM H2O2) and that the bactericidal effect is dose-dependent, increasing as the concentration of H2O2 increases.” As such, Applicant seems to conclude that “a person of ordinary skill in the art and in possession of Feuerstein would understand that the S. mutans bactericidal effect at 0.5 mM to 5 mM would be expected to be significant.”
A copy of Feuerstein was not included in Applicant’s response, but the reference as well as Kreth et al. (J. Bacterio., 190(13):4632-4640 2008)) have been made prior art of record with this Action. (See form PTO-892). These references were fully considered. Applicant’s argument is problematic for several reasons. First, it is important to note FIG. 1 of Feuerstein depicts “[b]acterial growth following exposure to blue light in combination with different concentrations of H2O2.” In this regard, control conditions at 0.3 mM H2O2 still permit growth of Streptococcus mutans. Indeed, even control conditions at 3 mM and 30 mM H2O2 still permit growth of Streptococcus mutans. (See FIG. 1). 
	Second, Feuerstein teaches Streptococcus mutans “is associated with dental caries.” In contrast, Hillman teaches LDH-deficient mutans streptococcus strains that actually promote “oral health, by for example treating and/or  preventing one or more symptoms of dental caries, periodontitis and/or other oral cavity diseases or wounds.” (Abstract). As such, Feuerstein is not even testing the same bacteria; i.e., Feuerstein is testing S. mutans that causes dental caries, while, in contrast, Hillman teaches LDH-deficient mutans streptococcus strains that treat/prevent dental caries.
On page 9 of the Response, Applicant urges “the Office appears to be making an unfounded assumption (or assuming that a person of ordinary skill in the art would somehow know) that LDH-deficient S. mutans possesses a heretofore undocumented resistance to the bactericidal activity of H2O2 against S. mutans documented in Feuerstein.” 
Feuerstein demonstrates that S. mutans associated with dental caries will still grow in the presence 0.3 mM and 3 mM H2O2. (See FIG. 1)  Indeed, the point of Feuerstein was to study a synergic antibacterial effect between visible light and hydrogen peroxide on S. mutans that are associated with dental caries, and not the LDH-deficient mutans streptococcus strains taught by See, e.g., FIG. 1 of Hillman testing bacterial growth following exposure to blue light in combination with H2O2). 
Applicant urges the prior art “teaches that competition occurs between S. mutans species and peroxide-generating Streptococcus species in colonization of the oral cavity” and “that such competition is in part realized by the generation of hydrogen peroxide by peroxide-generating Streptococcus species that suppresses growth of S. mutans.” This, however, supports a finding of obviousness because the S. mutans tested by Feuerstein will still grow in the presence of 0.3 mM H2O2, 3 mM H2O2, and even 30 mM H2O2. (See FIG. 1). Stated another way, Feuerstein shows that 0.3 mM or 3 mM H2O2 would allow one of ordinary skill in the art to balance S. mutans growth and H2O2 production by a hydrogen peroxide producing bacteria with a reasonable expectation of success. 
On page 9 of the Response, Applicant urges “that resistance of LDH-deficient S. mutans to H2O2 would represent an unexpected property in view of Feuerstein that permits utilization in an otherwise counterintuitive fashion in the claimed method.” However, Applicant cannot escape the fact that Hillman expresses teaches:
The invention provides compositions comprising one or more isolated LDH-deficient mutans streptococcus strains and one or more isolated S. oralis strains and/or one or more isolated S. uberis strains. Compositions of the invention are useful to maintain oral health, by for example treating and/or preventing one or more symptoms of dental caries, periodontitis and/or other oral cavity diseases or wounds.

Hillman explicitly teaches the use of LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains such as S. oralis and S. uberis. Thus, there is nothing “counterintuitive” about the claimed composition because the prior art explicitly teaches combining LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains for “treating and/or  preventing one or more symptoms of dental caries, periodontitis and/or other oral cavity diseases or wounds.” (Hillman, abstract). A single reference (Hillman) teaches the combination of LDH-deficient mutans streptococcus strains with hydrogen peroxide producing Streptococcus strains. 
	On page 9 of the Response, Applicant further urges “the culture media cited in Feuerstein (i.e., brain heart infusion) includes glucose. Accordingly, simple provision of a favored carbon source is not sufficient to overcome inhibition of S. mutans growth by H2O2.” Applicant’s argument is again problematic because: 1) at best, Feuerstein only teaches a reduction (not total inhibition) in growth of a different S. mutans in the presence of H2O2; 2) the prior art already teaches a combination of LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains; and 3) Applicant appears to be arguing unclaimed subject matter; i.e., the instant claims do not even require a complete resistance to H2O2.
On page 9 of the Response, Applicant further urges “documentation of inhibition of such growth by hydrogen peroxide as generated by the bacteria in HillmanII when provided with a metabolizable source of carbon renders the combination of HillmanI with HillmanII inoperable to a person of ordinary skill, and therefore counterintuitive.” 
Applicant’s argument is tenuous because, as discussed above, Hillman explicitly teaches a combination of LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains. Applicant cannot escape the fact that the prior art already taught administering combinations of LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains to maintain oral health. Applicant also cannot escape the fact that the different S. mutans tested by Feuerstein still grew in 30 mM H2O2. 
2O2 would allow one of ordinary skill in the art to balance S. mutans growth and H2O2 production by a hydrogen peroxide producing bacteria with a reasonable expectation of success. Moreover, the prior art already taught administering combinations of LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains to maintain oral health.
On page 10 of the Response, Applicant urges “it does not believe that there is a reasonable explanation why a person of ordinary skill, in possession of the teachings of Kreth and Feuerstein, would combine the teachings of HillmanI, HillmanII, and Park with an expectation of success for such a combination and would have no motivation to combine the elements of these references as suggested by the Office.” 
As discussed above, Applicant cannot escape the fact that: 1) the prior art already taught administering combinations of LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains to maintain oral health; and 2) the different S. mutans tested by Feuerstein still grew in 30 mM H2O2. The prior art of record, individually and in combination, teaches compositions comprising LDH-deficient mutans streptococcus strains with hydrogen peroxide producing streptococcus strains. As such, the prior art of record clearly contemplates LDH-deficient mutans streptococcus strains growing in the presence of hydrogen peroxide produced, e.g., by hydrogen peroxide producing streptococcus strains.
Applicant’s arguments concerning the dependent claims were fully considered, but were not found persuasive for the reasons set forth above. The nonstatutory double patenting rejections of record are maintained for the reasons set forth above.
Conclusion
NO CLAIMS ARE ALLOWED
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feuerstein et al., JAC, 57:872-876 (2006)
Kreth et al. J. Bacterio., 190(13):4632-4640 (2008)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651